 In the Matterof AMERICAN LAWN MOWER COMPANY,EMPLOYERandINTERNATIONAL UNION. UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURALIMPLEMENT WORKERS OFAMERICA,CIO, PETITIONERCase No. 35-RC-41.-Decided August 31, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.At the hearing, theEmployer moved to dismiss the petition upon the grounds that noticeof hearing was not served on Lawn Mower Workers Federal Union,Local No. 22649, AFL. For the reasons discussed in footnote1, infra,the motion is hereby denied. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.9.The labor organization named below claims to represent em-ployees of the Employer.3.The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.The most recent contract covering the employees involved hereinwas entered into on July 29, 1942, by and between the Employer andLawn Mower Workers Federal Union, Local No. 22649, AFL, toremain in effect for 1 year, and thereafter until terminated by eitherparty upon 30 days' notice.There has been no modification in writingof this contract since May 7, 1945, although it appears that several oralmodifications have been made since that time.The Employer urgesthis contract as a bar to the present proceeding, because no notice oftermination has been given by either party.*Chairman Herzog and Members Houston and Reynolds.79 N. L. R B., No. 51.367 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner contends that the contract is no bar because the con-tracting union is defunct.' It becomes unnecessary to pass upon theallegation of the defunctness of Local No. 22649 advanced by thePetitioner, because the Board has-frequently held that such an agree-ment, after the initial 1-year period, is terminable at will and cannotoperate as a bar to a question of representation'We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenanceemployees at the Muncie, Indiana, plant of the Employer, excludingguards, office and clerical employees, and supervisors.The Employeragrees to this general description of the unit, but would exclude thewatchmen-firemen as guards, the shipping clerk and inspectors assupervisors, and also a part-time employee.The Petitioner opposessuch exclusions.Of thewatchmen-firemen,all except one spend one-third of theirtime in watchman duties and the remaining two-thirds of their work-ing time in maintenance and boiler-firing duties.The remaining em-ployee in this case spends nearly all of his working time as a boilerfireman.Since less than half of the working time of all of theseemployees is spent performing the duties of watchman, we shall, inaccordance with our established rule, include them in the productionand maintenance unit .3Theshipping clerkis the only employee in the shipping department,except for a period of approximately 1 month at the height of theChristmas shipping season and again in the spring for a comparableperiod when three other employees are hired to help with the extravolume of work.We find, in view of-the character of this employee'sIOn May19. 194S,prior to the date of the hearing,the Lawn Mower Workers FedeialUnion,Local No 22649, filed with the Board a statementthat it didnotwish to intervenein the case ; that it did not claim its contract to be a bar to the in esent proceeding;and thatitwaivedits rightto further notification of the proceedings in the caseThe Employermoved to dismiss the petition because notice of the hearing was not served uponLocal No22649This contention is rejected,inasmuchas theBoard hasheld thatonly labororganizations which exhibit an active interest in employees affected by a representationproceeding-are entitled to notice of the hearing thereinMatter of United Boat ServiceCorporation,55 N L.R. B. 671The Board has further held that although a union hasshown some active interest in the employees,where such union expressly states that it hasno interest in the proceeding,a waiver relieves that union of a light to further notificationof proceedingsin the caseMatterof NationalPlastic Prod,uis Conipany,69 N L R B288.2Matter of Wtiseonstin Telephone Company,75 N L R. B 993AlsoMatte, of South-western Associated Telephone Company, et al., 76 N.L. R B. 1105,Matter of The FlintkoteCompany,63 N. L R B 914.3Matter of CarolinaMetalProducts. Inc,76 N L R B. 644Matta of Steelnrl'l l'quip-ment Company,Inc,76 N.L. It. B. 831 AMERICAN LAWN MOWER COMPANY369regularly assigned duties, that he is not a supervisor and should beincluded in the appropriate unit'Theinspectorsthan for the skill and workmanship of a particular employee.TheBoard has held that inspectors of like authority are not supervisorswithin the meaning of the Act as amended: Accordingly, we findthat the inspectors herein should be included in the unit of productionand maintenance employees.Thepart-timeemployee works regularly 5 hours per days Inas-much as he is regularly employed a substantial number of hours eachweek, this employee has it sufficient interest in the conditions of em-ployment to warrant his inclusion in the unit.'We find that all production and maintenance employees employedat the Muncie, Indiana, plant of the Employer, including watchmen-firemen, inspectors, and part-time employees, but excluding guards,office and clerical employees, and supervisors, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 clays from the date of this Direction, under the direction and super-vision of the Regional Dirppetor for the Region in which this case washeard, and subject to Sections 203.61 amid' 203.62 of National LaborRelations Board Rules and Regulatiorls-Series 5 anloug the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, but excluding those employees who havesince-quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargannng, by International Union, United Automobile, Aircraftand Agrlcilltural Implement Workers of America, CIO.4Matter of General Motors Con poration,Buu,k Motoi Division.78 N I, R.B 72 ,1atte,of Ironton Fire Brick Conzpan,f,76 N L R. B. 764.Mattel of Clayton Mark cC Company, 76 NL. R B. 230The record indicated that there may be other part-time emplo.Neef, but specific intonua-tion was not presented in connection with then employmentAn.N such emplo.Nees, it the.Nwork regularly-a substantial numher of hours each week,should be included in the unit_ifattrr of Deep Oil Dee lopn'ieiret Corn pane,74 N L It B 941